Citation Nr: 0329225	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-02 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to June 16, 1994, for 
the award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona that denied the benefit 
sought on appeal.  The veteran, who had active service from 
December 1964 to April 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

In a decision dated in October 2000 the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
May 2001, the Court vacated the Board's October 2000 decision 
and returned the case to the Board.  The Board issued another 
decision in May 2002 that continued to deny the benefit 
sought on appeal.  Once again the veteran appealed the 
Board's decision to the Court, and in an Order dated in 
February 2003, the Court vacated the May 2002 Board decision.  
The case was returned to the Board for further appellate 
review.


REMAND

The Court's February 2003 Order granted a Joint Motion for 
Remand and to Stay Proceedings (Joint Motion) filed by the 
parties in the appeal to the Court in this case.  In the 
Joint Motion it was noted that, despite the Board's 
explanation concerning the VA's compliance with Veterans 
Claims Assistance Act of 2000 (VCAA), "none of the cited 
documents fulfills the requirement that VA must notify 
Appellant of the information and evidence necessary to 
substantiate his claim and that such notice must indicate 
which portion of any such information or evidence is to be 
provided by Appellant and which portion must be provided by 
VA."  Joint Motion at 3.  The Joint motion cited Quartuccio 
v. Principi, 16 Vet. App. 183, 186-187 (2002) and Charles 
(John) v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
Joint motion also noted that "[f]urthermore review of the 
evidence in the instant case reveals that there is no 
document of record which comports with the notification 
requirements of Charles."  Joint Motion at 3.

In this regard, the Board notes that the RO completed its 
adjudication in this case and forwarded the case to the Board 
prior to the enactment of the VCAA.  Simply put, the record 
reflects that the RO did not consider the veteran's claim 
under the VCAA and therefore did not provide the notice 
contemplated under the VCAA and the Court's guidance with 
respect to that notice.

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b), 
which provided a claimant one year to submit evidence.  
Therefore, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA.  

The Board also notes and acknowledges that in an even more 
recent decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Since this case is being 
returned to the RO to cure a procedural defect identified by 
the Court in the appeal in this case, the RO must take this 
opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process and 
to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO is requested to review the 
veteran's claim under the VCAA.  In doing 
so, the RO should ensure that the notice 
and assistance requirements of the VCAA 
have been satisfied, including notifying 
the veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  If additional evidence is obtained 
pursuant to paragraph one above, the case 
should again be reviewed by the RO on the 
basis of that additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development, to ensure due process and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



